LaROSE, Judge,
Concurring.
This appeal involves the denial of Lorni-nous Isom’s motion for postconviction relief. See Fla. R.Crim. P. 3.850. The post-conviction court properly denied relief and this court properly affirms the order on appeal. I write separately to address Mr. Isom’s claim that the postconviction court erred in allowing the assistant state attorney who prosecuted him for the underlying first-degree murder charge to testify as the State’s key witness and to act as the State’s advocate at the rule 3.850 eviden-tiary hearing.
I find it clear, and the State seemingly concedes, that the prosecutor should not have served as witness and counsel at the hearing. See R. Regulating Fla. Bar 4-3.7(a). I do not condone this dual role. However, the record before us fails to demonstrate that Mr. Isom suffered any undue prejudice as a result.